VOTO DISIDENTE DEL
JUEZ DE APELACIONES SR. NEGRON SOTO
97 DTA 183
San Juan, Puerto Rico, a 25 de agosto de 1997
No estamos de acuerdo con la conclusión a que llega la mayoría de este Tribunal de que en la acción de daños y perjuicios entablada por los demandantes-apelantes no mediara negligencia de los demandados-apelados. Aunque los hechos generales expuestos por el Tribunal de Primera Instancia, Sala Superior de San Juan;, y adoptados en la sentencia emitida por este Foro son correctas, con excepción de las determinaciones de algunos hechos contenidos en el segundo párrafo de la número 5 y la número 6, se omiten los hechos medulares que claramente sostienen la negligencia de los demandados-apelados. Examinemos esos hechos.
I
El Sr. Freddie Sánchez Guardiola, en adelante Sánchez, quien es abogado, conocía el área y el lugar en donde ubicaba la Farmacia Siempreabierta, en lo sucesivo Farmacia, y era cliente de la misma. La noche de los hechos Sánchez llegó a la Farmacia y por estar ocupados los únicos cuatro (4) o cinco (5) estacionamientos marcados que dan hacia la Avenida Domenech, se estacionó en la calle lateral, Eddie Gracia, ál lado de un zafacón de basura, propiedad de los dueños de la Farmacia. La propiedad donde ubica la Farmacia hace esquina con esas dos vías públicas. El lugar de los hechos no estaba alumbrado ya que el foco de la calle Eddie Gracia, más próximo a la Farmacia, estaba fundido. Tampoco estaba funcionando el único foco, que era uno fosforescente, que había instalado en la parte posterior del lado adyacente a dicha calle de la Farmacia, mirándola desde la Avenida Domenech. De hecho, dicho foco, de haber estado funcionando, no podía dar luz al área de estacionamiento que utilizó Sánchez ya que el zafacón, que era uno grande,  impedía que la luz alumbrara esa área, o sea que operaba como una pared o muralla.
*570El área en que ocurrió el asalto y donde estaba estacionada la guagua Nissan Pathfinder de Sánchez era parte del solar de la Farmacia. En dicha área cabían más de cuatro (4) vehículos de motor estacionados. Como los estacionamientos- marcados en la Avenida Domenech eran claramente insuficientes para los empleados y el público que asistía a ese negocio, esa otra área era usada por los clientes y empleados de la Farmacia para estacionarse. Existía en esa parte lateral de la Farmacia, colindante con la Calle Eddie Gracia, un sardinel que fácilmente era brincado por los vehículos de motor, especialmente, por los similares al de Sánchez. Más adelante, o sea, detrás del zafacón, había un área en el solar de la Farmacia que estaba preparada para la entrada de vehículos de motor. En dicha parte, que daba acceso a la-parte trasera de la Farmacia, había una entrada sin portón --con más profundidad que el espacio de estacionamiento-- donde podían estacionarse hasta dos (2) Vehículos de motor, sitio que era usado generalmente por sus dueños y empleados. Según surge de las fotografías, admitidas en evidencia, tampoco esta parte tenía alumbrado. Fue en esa área en donde los dueños de la Farmacia inicialmente colocaron el zafacón grande de basura.
Sin embargo, como le era difícil al vehículo pesado (track) entrar a esa área para recoger el zafacón y vaciarlo, además, de que un doctor que tenía su consultorio en la casa adyacente se quejó de que los olores que expedía el-mismo le molestaban,- los dueños de la Farmacia-lo movieron al área lateral, que daba hacia la Calle Eddie Gracia, a pesar de estar conscientes que con ello se obstaculizaba la vista de la parte posterior de esa área; que el sitio adolecía de alumbrado y que ello propiciaba que se escondiera detrás del zafacón cualquier asaltante. 
Específicamente, el dueño de la farmacia, Sr. Héctor R. Cruz, declaró que "allí se puede esconder cualquier persona detrás del zafacón", pág. 8 de su deposición; que era "...predecible que una persona se esconda para cometer un asalto", ibid, pág. 10; que hubo dos asaltos allí que fueron informados a la Policía; que luego del accidente en ese terreno hicieron una remodelación y extendieron la Farmacia hasta la acera; que luego del asalto Sánchez eliminó el zafacón grande y comenzaron a utilizar zafacones pequeños mediante un acuerdo con el gobierno municipal; y que una guagua Isuzu Trooper que aparece en una fotografía en el mismo lugar del asalto de Sánchez se le parecía a la del licenciado Fontán, que es empleado de la Farmacia.
El hecho de que era previsible el que una persona se pudiera esconder detrás del zafacón y facilitara un asalto, más aún cuando el sitio carecía de alumbrado, y el zafacón obstaculizaba la luz que podía dar la lámpara fosforescente —la cual se había fundido para la fecha de los hechos— fue corroborado por el guardia de seguridad que estaba esa noche de servicio en la Farmacia. También, esa previsibilidad la sostuvo la esposa del dueño, Sra. Ramonita Figueroa Hernández, quien ejercía las funciones de Administradora de la Farmacia. A esos efectos, ella indicó en su deposición que era "previsible que una persona se esconda allí y efectúe un asalto", ibid, pág. 60. Además, declaró que luego que ocurrieron unos asaltos, siendo el primero poco tiempo después que comenzó a funcionar la Farmacia, emplearon a un guardia de seguridad; que a éste no le dieron instrucciones, aunque preferían y querían que él estuviera dentro de la Farmacia; que sabía que él se situaba en muchas ocasiones fuera de la Farmacia,; que en el lugar de los hechos se acostumbraban estacionar personas que visitaban la Farmacia, lo que era para su beneficio; que posteriormente al asalto quitaron el zafacón y el Municipio de San Juan recogía la basura en zafacones pequeños; que en uno de los asaltos ocurrió una muerte; que estaba consciente que en total allí ocurrieron alrededor de ocho asaltos o situaciones, ibid, pág. 58; que, además de emplear un guardia de seguridad, instalaron una puerta con timbre electrónico, iluminaron el área de estacionamiento que da hacia la Avenida Domenech y colocaron cámaras de video dentro de la Farmacia; y que no tomaron ninguna otra precaución.
Lo relativo a que no había alumbrado en el área entre el zafacón y la parte del estacionamiento de la Avenida Domenech, también fue corroborado por la testigo Aurea M. Torres Ramos, quien fue la dienta de la Farmacia que al llegar a ese lugar observó cuando dos jóvenes sospechosos llegaron en un vehículo y se desmontaron y caminaron en dirección hacia la parte de atrás del zafacón, que fue de donde salieron los que asaltaron a Sánchez minutos después cuando él salió de la Farmacia y fue a montarse en su vehículo. (Págs. 11 a la 21 de su deposición).
Ante este cuadro fáctico surge claramente que la Farmacia tenía conocimiento de la incidencia criminal que ocurría en esa área en horas de la noche; de que el lugar era uno solitario por estar al otro lado de la calle una escuela que está cerrada fuera de las horas diurnas de clases; que allí acudía un *571alto número de clientes, lo que hacía insuficientes los cuatro (4) o cinco (5) estacionamientos del frente de la Ave. Domenech y requería utilizar para estacionar —tanto de día como de noche— el área lateral a su propiedad sin estar cercada o tener plantas ni otros aditamentos que lo impidiera, y sin tener aviso alguno que advirtiera o prohibiera su uso como estacionamiento; que localizar el zafacón en una posición que resultaba en una pared o muralla entre el foco del alumbrado y la entrada de la Farmacia por la Avenida Domenech, hacía inoperante el mismo, lo que creó una situación de oscuridad total en el área y por consiguiente peligrosa; y que era previsible que detrás de ese zafacón se escondieran asaltantes. No obstante* en forma inexplicable, los demandados alegaron que adoptaron unas medidas de seguridad aplicables a esa situación fáctica. Examinemos las mismas.
1.Emplearon un guardia de seguridad con instrucciones de estar adentro y no afuera de la Farmacia, quien cuando salía de la Farmacia se situaba en la puerta de entrada o en la otra esquina de la Avenida Domenech y Calle Eddie Gracia. Desde ninguno de esos dos lugares éste podía observar y vigilar esa parte del estacionamiento, donde se estacionó Sánchez ya que estaba oscura y, menos aún, el área de atrás del zafacón y la entrada hacia la parte trasera de la Farmacia, por lo que su presencia era inoperante.
2.Instalación de un timbre electrónico en la puerta de entrada a la Farmacia, cuando de lo que se trata en este caso es del estacionamiento que no se ve desde el interior ni desde esa entrada. Así, ello es irrelevante a este caso.
3.Iluminaron adecuadamente el estacionamiento de la Avenida Domenech, cuando la prueba sostuvo que la misma sólo cubría la parte del frente de la Farmacia y no donde se estacionó el demandante y se estacionaban sus empleados y clientes. Pero, más aún, la prueba acreditó que la única iluminación en el sector de la Calle Eddie Gracia consistía del foco fundido que había en esa vía pública, el que tampoco daba iluminación a ese lugar, y la luz fosforescente que estaba en la parte trasera de la Farmacia que no alumbraba más allá del zafacón ya que éste servía como pared o muralla a dichos dos focos.
4.Localizar cámaras de video en el interior de la Farmacia, lo que no tenía ninguna relación con el estacionamiento donde ocurrió el incidente.
Así, luego de la ocurrencia de los primeros actos delictivos en la Farmacia, inconcebiblemente sus dueños, los aquí demandados, agravaron conscientemente la situación peligrosa poniendo el zafacón como muralla o pared para que facilitara la actividad criminal en perjuicio claro de ellos mismos, sus empleados y clientes sin tomar precaución alguna.
En resumen, estamos ante una situación donde el dueño de la Farmacia mantuvo ese estacionamiento, a sabiendas de la actividad criminal que ocurría en ese lugar, sin iluminación y con un zafacón que permitía que allí se escondieran personas para seguir llevando a cabo actos delictivos, sin tomar ninguna medida de seguridad, lo que ocasionó que ocurriera un nuevo asalto, el del demandante.
II
El estado de derecho a que alude correctamente la sentencia de la mayoría es claro, en el sentido de que tiene que haber una causa adecuada o causa próxima entre el acto negligente y el daño causado. En este caso esa causalidad fue más que adecuada. Existía un deber jurídico de los demandados, (i) primero, de mantener el área de estacionamiento alumbrada y si la alumbraban no podían agravar la situación poniendo una pared que no permitiera pasar la luz, como ocurrió desde que cambió el zafacón a ese lugar; (ii) segundo, si no querían que los visitantes, clientes y empleados se estacionaran en ese sitio peligroso, entonces estaban obligados a poner una verja, plantas u otros aditamentos que lo impidiera; (iii) tercero, para que fueran efectivas las cámaras de video en ese lugar tenían que instalar alguna de ellas en ese estacionamiento y con ilumunación suficiente; y (iv) cuarto, al guardia de seguridad tenían que facilitarle el acceso a ese lugar y darle instrucciones para que visitara el mismo frecuentemente. No hicieron eso ni nada. Se cruzaron de brazos, lo que no podían hacer. Soto Rivera v. Ayala Amely, 92 J.T.S. 178; Collado v. E.L.A., 98 D.P.R. 111 (1969); Cruz Costales v. E.L.A., 89 D.P.R. 105 (1963). Como se dice en Soto Rivera, supra, pág. 10269, en la Opinión de Conformidad y Concurrente del Juez Asociado Señor Negrón García:

*572
"Como fuente de responsabilidad civil, el Art. 1802 del Código Civil (31 L.P.R.A. sec. 5141) impone el deber de actuar con prudencia en nuestro diario vivir. El concepto de previsibilidad es la base que sostiene el principio de responsabilidad extracontracual. Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 1819 (1987), y casos allí citados; Pacheco v. A.F.F., 112 D.P.R. 296, 300 (1982). A su vez, la norma de previsibilidad se encuentra regulada por la razonabilidad, procurándose así limitar las bases de la responsabilidad a aquellas consecuencias normales y realmente previsibles de la transgresión de una norma jurídica". Rivera Pérez v. Cruz Corchado, supra.

Se cita en apoyo de la decisión tomada el caso de Estremera v. Inmobiliaria Rac, Inc., 109 D.P.R. 852 (1980), cuando en ese pleito la situación láctica era distinta al de marras ya que sólo se imputaba la falta de iluminación de un tramo de la escalera.  No obstante, desde antes del 1980 y más amplia y consistentemente después de ese año, nuestro Tribunal Supremo ha estado resolviendo que en nuestra jurisdicción el propietario de un bien inmueble utilizado como negocio tiene que adoptar el uso de todos aquellos mecanismos o instrumentos que sean necesarios para evitar que se cometan actos que atenten contra la seguridad de los seres humanos que los patrocinan.
Específicamente, en Rivera v. Supermercado Amigo Inc., 106 D.P.R. 657, 659-660.(1977), al resolverse una acción de daños y perjuicios por haber sufrido un parroquiano de ese supermercado una caída al resbalar en una cáscara de mangó que estaba en el pavimento de su estacionamiento, se dijo que:
"Existe una línea de casos que sostiene que cuando una persona o empresa mantiene abierto un establecimiento al público, con el objeto de llevar a cabo operaciones comerciales para su propio beneficio, debe mantener dicho establecimiento en condiciones de seguridad, que la persona inducida a penetrar en él no sufra ningún daño". Así en Gutiérrez v. Bahr, 78 D.P.R. 473 (1955), referente a lesiones producidas por un abanico eléctrico instalado en el plafón hicimos responsable de los daños al dueño del establecimiento. En Goose v. Hilton Hotels, 79 D.P.R. 523 (1956), imputamos responsabilidad al demandado por lesiones producidas por una escalera mojada instalada en un hotel. En Santaella Negrón v. Licari, 83 D.P.R. 887 (1961), resolvimos que había falta de cuidado debido al público al tener el dueño de un edificio una puerta que abría hacia un corredor lesionando a una persona que caminaba por el pasillo en el momento que alguien abrió la puerta hacia dicho pasillo. También en Weber v. Mejías, 85 D.P.R. 76 (1962), encontramos que acarreaba responsabilidad el tener una escalera lisa instalada en una casa de apartamientos en la cual se había establecido un taller de costura. Finalmente en Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963), sostuvimos que el dueño de un negocio de colmado es responsable de los daños causados a una cliente que resbaló dentro del establecimiento *sobre una cáscara de guineo. La teoría detrás de la doctrina es que corresponde al dueño del negocio o al propietario el mantener el "área de invitación" como un sitio seguro. Véase Aponte Betancourt, supra, a la pág. 655.
En todos los casos mencionados se trataba de condiciones peligrosas existentes dentro de los establecimientos correspondientes las cuales eran de conocimiento de los dueños o propietarios o su conocimiento podía imputárseles a éstos. Esas áreas estaban bajo el "control absoluto de los demandados y naturalmente cargaban con las consecuencias resultantes."
A diferencia de ese caso, en el nuestro la prueba sostuvo que el área donde asaltaron a Sánchez estaba bajo el control de los dueños de la Farmacia, y éstos fueron los que colocaron el zafacón de los desperdicios indebidamente en el lugar de los hechos. No hay duda que la responsabilidad de los demandados no podía circunscribirse a la parte de adentro de la Farmacia. De todos modos, los dueños de la Farmacia estaban en mejor posición que Sánchez para establecer su diligencia. En lugar de así hacerlo, se cruzaron de brazos trayendo una prueba que no tenía nada que ver con la seguridad de esa área. Así, estos propietarios venían obligados a prevenir los daños que en el ejercicio de su derecho de propiedad se pudiera ocasionar a terceros. Soc. Gananciales v. González Padín Co., Inc., 117 D.P.R. 94 (1986).
Más recientemente, se ha seguido reiterando y aplicando la norma de que en un establecimiento comercial abierto al público, el propietario del mismo tiene el deber particular.de mantener esa propiedad en condiciones de seguridad hacia las personas que patrocinan su establecimiento. Rosado Feliciano v. Supermercado Mr. Special, et al., 96 J.T.S. 6; Colón García v. Toys "R" Us, Inc., 95 *573J.T.S. 153; Colón Miranda v. Plaza Las Américas, 94 J.T.S. 84; Rivera Vargas v. Laguna Gardens Shopping Center y Otros, 96 D.T.A. 145.
No existe duda de que:
"Si en Puerto Rico hemos de configurar una obligación de proveer medidas de seguridad y protección razonables, independientes de las del Estado, en las áreas de estacionamiento [4] ha de ser como una extensión lógica y natural del deber aludido de todo operador de un establecimiento comercial de mantenerlo en condiciones de seguridad, y no a base del criterio de "naturaleza esencial", el cual, al decir mayoritario, responde sólo al tamaño de los centros comerciales regionales, "...por la variedad de actividades que allí se llevan a cabo y el cúmulo de servicios que se ofrecen, o sea, por su naturaleza esencial...". (Enfasis nuestro). Opinión Concurrente y Disidente del Juez Negrón García en J.A.D. Metals v. Centro Plaza Carolina, 93 J.T.S. 27,  pág. 10442.
Teniendo presente que los operadores de los establecimientos comerciales no aseguran la seguridad de sus patrocinadores y visitantes, Goose v. Hilton Hotels, 79 D.P.R. 523, 527 (1956),
"[l]as medidas de cuidado a desplegarse deben ser sólo razonables, lo cual implica que la obligación ha de concebirse en términos de exigencias mínimas a tono con las realidades y experiencias comerciales específicas. A Landowners Duty to Guard Against Criminal Attack, Foresability and the Prior Similar Incidents Rule, 48 Ohio State L. Journal 246, pág. 270 (1987)." J.A.D. Metals, supra, pág. 10442.
En el balance de la relación entre las partes y el interés público, luego de evaluar todas las circunstancias relevantes aquí presentes, es forzoso concluir de que ante la ausencia de medidas de seguridad razonables —en el caso a quo, ausencia total— los demandados-apelados son responsables al demandante por sus actos negligentes.
III
No podemos pasar por alto que en este caso Sánchez no sufrió ningún daño corporal, según él mismo sostuvo desde el día que ocurrió el asalto en cuestión. Sánchez reclamó por haber sufrido daños emocionales y presentó prueba sobre ello, incluyendo peritos médicos y económicos, sobre lo cual el Tribunal de Primera Instancia en su determinación de hecho número 12 concluyó que él sufrió "[u]n desorden de stress, post traumático controlado y el brote de un desorden bipolar al cual ya estaba genéticamente predispuesto."
Estamos ante un litigante conocedor de todos los aspectos de litigación en un caso de daños y perjuicios.
Sin entrar a prejuzgar ninguna de las materias relacionadas con los daños ni las determinaciones de hechos de ese Foro judicial o que fueron o pudieran ser objeto de prueba, consideramos que este es el caso apropiado para señalar que los tribunales de justicia no deben impresionarse por lo abultada, irrazonable o desmedida que luzca una reclamación de daños.
Los jueces tenemos la obligación de evaluar los mismos, independientemente a la determinación sobre negligencia a que se llegue en el pleito. En la realidad ocurren casos en que hay negligencia pero no se producen o no se prueban daños. Los jueces de instancia son quienes verdaderamente tienen ante sí los testigos y pueden aclarar todos los aspectos de sus testimonios teniendo, inclusive, la facultad para citar a testigos que las partes no han ofrecido o anunciado. Por ello es que los foros apelativos no intervienen con la valoración de daños efectuada por el Tribunal de Primera Instancia, excepto cuando se trata de cuantías ridiculamente bajas o exageradamente altas! Rosado Feliciano v. Supermercado Mr. Special, et. al, 96 J.T.S. 6; Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985); Urrutia v. A.A.A., 103 D.P.R. 643 (1975). Corresponde a todos los tribunales de justicia estar muy atentos a la tendencia que está tomando auge en nuestra sociedad de incrementar y propiciar al máximo el litigio y exagerar los daños con el sólo propósito de abultar las reclamaciones y entender que esa es la manera de obtener indemnizaciones más altas o de lograr mejores transacciones, máxime cuando existe o está como demandada una compañía aseguradora. Ello tiene el efecto de encarecer los costos de la litigación y por consiguiente los gastos de operación de los establecimientos públicos, los *574cuales, a su vez, son transferidos al consumidor. Además, tiene el efecto de que ello se utilice como justificación para aumentar las primas de seguros, que son parte de los gastos de operación de los negocios, y que impactan a todos aquellos que tienen pólizas de seguros. Ello redunda en que se afecte la economía del país y todos sus residentes. Para evitarlo los tribunales tienen la obligación de evaluar adecuadamente los daños y sancionar en los casos meritorios la utilización de esas tácticas ajenas a nuestro ordenamiento jurídico.
IV
Por lo anteriormente expresado, revocaría la sentencia apelada y devolvería este caso al Tribunal de Primera Instancia, Sala Superior de San Juan, para que evaluara, incluyendo —de ser necesaria— la celebración de una vista evidenciaría sobre los daños, de manera que se haga la adjudicación más justa y razonable para las partes.
RAMON NEGRON SOTO
Juez de Apelaciones